DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 14 August 2020.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (MPEP 2106.04 II. A. 1): Claim 1 recite(s): 
generating, by the one or more processors, a matrix based on the traffic data, the matrix including a row and a column for each process in the set of processes;
hierarchically clustering, by the one or more processors, the matrix based on the traffic data, the hierarchical clustering outputting a plurality of clusters, each cluster including one or more processes in the set of processes; and 
merging, by the one or more processors, the plurality of clusters into a set of merged clusters of processes. 
These limitation recites an abstract idea because the generating, clustering, and merging, under its broadest reasonable interpretation, covers performances of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by one or more processors,” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, a person could generate a matrix in his head based on traffic data viewed using a computer terminal.  Further, a person could cluster the matrix and output a plurality of clusters by writing information on paper.  Finally, the Specification does not provide a definition for merging clusters of processes.  Therefore, a person could mentally merge clusters of processes, i.e., mentally group them in his head.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Step 2A Prong 2 (MPEP 2106.04 II. A. 2): This judicial exception is not integrated into a practical application, because claim 1 does not recite any limitations that applies the generating, clustering, or merging into any application.  Accordingly, the recited abstract idea is not integrated into a practical application.
Step 2B (MPEP 2106.05):  The claims additionally recite receiving, by one or more processors, traffic data transmitted and received between each pair of processes in a set of processes. 
This additional element does not amount to significantly more than the judicial exception because it amounts to mere extra solution activity of data gathering (See MPEP 2106.05(g)).  For example, obtaining information about transactions using the internet to verify credit card transactions was found to be mere data gathering which amounted to insignificant extra-solution activity (CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).  Further, consulting and updating an activity log was found to be insignificant extra-solution activity (Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754).
Here, the receiving traffic data corresponds to the obtaining data and updating activity logs in CyberSource and Ultramercial.  Therefore, the claims do not recite additional limitations that amount to significantly more than an abstract idea.
Accordingly, since the independent claims recite an abstract idea (Step 2A Prong 1), do not integrate the recited abstract idea into a practical application (Step 2A Prong 2), and do not recite additional elements that amount to significantly more than an abstract idea (Step 2B), the claims are directed toward a judicial exception (non-statutory subject matter).  Therefore, the independent claims are rejected under 35 USC 101. 
Regarding claim 3, it is directed toward further defining the received traffic data.  This limitation is considered under Step 2B as not amounting to significantly more than an abstract idea because it is directed toward insignificant extra-solution activity (See MPEP 2106.05(g)).
Regarding claim 4, it is directed toward further defining the received traffic data.  This limitation is considered under Step 2B as not amounting to significantly more than an abstract idea because it is directed toward insignificant extra-solution activity (See MPEP 2106.05(g)).
Regarding claim 5, it is directed toward further defining the generated matrix.  This limitation is treated under Step 2A Prong 1 as being directed toward an abstract idea, since a person can mentally generate a multi-dimensional matrix, as recited in the claim.
Regarding claim 6, it is directed toward further defining the clustering of the matrix.  This limitation is treated under Step 2A Prong 1 as being directed toward an abstract idea, since a person can mentally cluster a matrix including linking each process of a cluster together by thinking in the mind or writing ideas on paper.
Regarding claim 7, it is directed toward further defining the hierarchical linking.  This limitation is treated under Step 2A Prong 1 as being directed toward an abstract idea, since a person can mentally output a dendrogram, as recited in the claim, using the mind and pen and paper.
Regarding claim 8, it is directed toward further defining the merging of the clusters.  This limitation is treated under Step 2A Prong 1 as being directed toward an abstract idea, since a person can mentally merge clusters by mentally, or using pen and paper, cutting a dendrogram at merge points.
Regarding claim 9, it is directed toward further defining the merging of the clusters.  This limitation is treated under Step 2A Prong 1 as being directed toward an abstract idea, since a person can mentally merge clusters by thinking in the mind that clusters are grouped together.
Claim(s) 10 and 12-19 correspond(s) to claim(s) 1 and 3-9, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 9-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enguehard et al. (US 10,999,159) and further in view of Subramaniam et al. (US 2020/0026810).

Regarding claim 1, Enguehard et al. teach: A method for clustering processes, comprising: 
receiving, by one or more processors, traffic data transmitted and received between each pair of processes in a set of processes (col. 7:60-63, “using a netflow module within an orchestrator, flows coming in and out of deployed services within a multi-node network to yield an evaluation (302)”); 
generating, by the one or more processors, a matrix based on the traffic data, the matrix including a row and a column for each process in the set of processes (col. 7:64-65, “Based on the evaluation, the method includes determining an affinity between respective services of the deployed services to yield a traffic matrix (304)”); 
hierarchically clustering, by the one or more processors, the matrix based on the traffic data, the hierarchical clustering outputting a plurality of clusters, each cluster including one or more processes in the set of processes (“based on the traffic matrix, at a placement module, determining on which nodes within the multi-node network to place one or more applications (306)”).
Enguehard et al. does not teach, however, Subramaniam et al. teach: merging, by the one or more processors, the plurality of clusters into a set of merged clusters of processes (¶ 41, “merging clusters will enable some capacity to be reclaimed. For instance, consider the merger of two clusters with two host computers each, as illustrated in FIG. 4A. In this example, there are two small clusters of host computers, C-1 and C-2, which are simulated to be merged into a larger cluster C-3 of host computers”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of merging, by the one or more processors, the plurality of clusters into a set of merged clusters of processes, as taught by Subramaniam et al., in the same way to the method, as taught by Enguehard et al.. Both inventions are in the field of clustering virtual machines and processes, and combining them would have predictably resulted in “migrations to balance space and I/O resources across datastores that are associated with the cluster via recommendations or automated operations”, as indicated by Subramaniam et al. (¶ 29).

Regarding claim 2, Subramaniam et al. teach: implementing the set of merged clusters of processes on a cloud platform (¶ 59, “Turning back to FIG. 5, next, at block 516, the target cluster configurations are applied to the merged cluster by the consolidation execution module 120”).

Regarding claim 3, Enguehard et al. teach: each entry in the matrix includes the traffic data transmitted by a process corresponding to the row of the entry and received by a process corresponding to the column of the entry (col. 2:40-60, “traffic matrix can include a weighted graph representing inter-service dependencies … the placement module can determine on which nodes within the multi-node network to place one or more services further based on usage metrics. The usage metrics can include one or more of processor usage, memory usage and bandwidth data”).

Regarding claim 4, Enguehard et al. teach: the traffic data includes one or more of a number of packets, bits, or bytes transmitted between each pair of processes in the set of processes, and wherein the traffic data does not include personally identifiable information (col. 7:44-50, “the affinity derived from the traffic matrix described above is one of the inputs to this module, the module can also take as input usage metrics such as central processor unit usage, memory, bandwidth use, or other metrics, collected on the machines”).

Regarding claim 9, Enguehard et al. teach: clustering the set of merged clusters of processes (¶ 55, “At block 514, the resource pool hierarchy for the source cluster is moved to the destination cluster by the consolidation execution module 120 to produce a combined resource pool hierarchy for the merged cluster”).

Claim(s) 10-13 and 18-20 correspond(s) to claim(s) 1-4 and 9 and mere differ in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enguehard et al. and Subramaniam et al., as applied above, and further in view of Perdisci et al. (US 9,948,671).

Regarding claim 6, Enguehard et al. and Subramaniam et al. do not teach, however, Perdisci et al. teach: hierarchically clustering the matrix includes hierarchically linking each process or the clusters of processes together (col. 3:22-26, “Coarse-grain clustering, fine-grain clustering and cluster merging can all utilize single-linkage hierarchical clustering (which sets up a tree (i.e., dendrogram) defining relationships among malware samples)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of hierarchically clustering the matrix includes hierarchically linking each process or the clusters of processes together, as taught by Perdisci et al., in the same way to the hierarchical clustering, as taught by Enguehard et al. and Subramaniam et al.. Both inventions are in the field of hierarchical clustering, and combining them would have predictably resulted in “clustering the malware samples into at least one cluster based on network behavioral information from the HTTP traffic”, as indicated by Perdisci et al. (abstract).

Claim(s) 15 correspond(s) to claim(s) 6, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enguehard et al., Subramaniam et al., and Perdisci et al., as applied above, and further in view of Bhattacharyya et al. (US 11,361,219).

Regarding claim 7, Enguehard et al. and Subramaniam et al. do not teach, however, Bhattacharyya et al. teach: the hierarchical linking includes Ward linkage, the Ward linkage outputting a dendrogram representing each process in the set of processes as leaf nodes and each of the clusters of processes as non-leaf nodes (col. 7:60-67, “The dendrogram created by the Ward clustering is a modified binary tree that defines a nested set of subtrees which form a hierarchical set of spatially adjacent fMRI brain voxel clusters in this reduction to practice”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the hierarchical linking includes Ward linkage, the Ward linkage outputting a dendrogram representing each process in the set of processes as leaf nodes and each of the clusters of processes as non-leaf nodes, as taught by Bhattacharyya et al., in the same way to the hierarchical clustering, as taught by Enguehard et al., Subramaniam et al., and Perdisci et al.. Both inventions are in the field of hierarchical clustering, and combining them would have predictably resulted in a system that “generates, using a hierarchical clustering process, a hierarchical dendrogram representing a set of neural activity data comprising individual neural data elements having neural activity patterns”, as indicated by Bhattacharyya et al. (abstract).

Regarding claim 8, Perdisci et al. teach: merging the plurality of clusters includes cutting the dendrogram at merging points (col. 10:55-58, “as with the example FIG. 9 dendrogram and dendrogram cut, the DB index can be applied to each height h, and the dendrogram can be cut at the lowest value for DB(h) to find the best cluster merging”).

Claim(s) 16-17 correspond(s) to claim(s) 7-8, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Absence of Prior Art Rejections
There are no prior art rejections of claims 5 and 14 because no prior art was uncovered that would anticipate or obviate a multi-dimensional matrix comprising a matrix for each traffic data type concatenated together, the multi-dimensional matrix having dimensions N x (XN), wherein N is a number of processes in the set of processes and X is a number of matrices concatenated together, as recited in the claim as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199